Citation Nr: 0028588	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  95-24 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from May 1986 
to February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that, in part, denied service 
connection for PTSD.  The case was previously before the 
Board in March 1998, when it was remanded for development.  


REMAND

At the time of the previous remand, the Board considered the 
veteran's claim for service connection for PTSD to be well 
grounded, and remanded the case for further development. 

The major difficulty with this case is that there has been 
insufficient effort to verify the veteran's alleged 
stressors.  The Board notes that, in West v. Brown, 7 Vet. 
App. 70 (1994), the Court held in effect, that a psychiatric 
evaluation based upon an incomplete or questionable history 
is inadequate for rating purposes and frustrates the efforts 
of judicial review.  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court set forth the framework for establishing 
the presence of a recognizable stressor, which is an 
essential prerequisite to support the diagnosis of PTSD.  The 
Court analysis divides into two major components:  The first 
involves the evidence required to demonstrate the existence 
of an alleged stressful event; and the second involves a 
determination as to whether the stressful event is of the 
quality required to support the diagnosis of PTSD.

With regard to the first component, it is noteworthy that the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was ". . . engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).  Initial review revealed equivocal evidence as to 
whether the veteran indeed engaged in combat.  His discharge 
document, DD 214, does not show that he received any awards 
which are indicative of combat.  However, he has submitted 
some evidence related to combat.  His personnel records have 
not been obtained.  Whether or not he served in combat must 
be conclusively resolved.  

Because the primary stressor alleged by the veteran is not 
combat related the relaxed evidentiary requirements of 
38 U.S.C.A. § 1154(b), are not applicable.  Therefore, 
credible supporting evidence is needed to corroborate the 
occurrence of that event.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1997). 

In West, supra, the Court held that sufficiency of a stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Under Zarycki and West, if adjudicators conclude that the 
record establishes the existence of a recognizable stressor, 
the case should be referred for a medical examination to 
determine:

(1)  the sufficiency of the stressor;

(2)  whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3)  whether there is a link between a 
currently diagnosed PTSD and the 
recognized stressor or stressors in 
service.

38 C.F.R. § 3.304(f) (1999).

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining sufficiency of the stressor, and 
whether it is linked to the current diagnosis of PTSD.  If 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, if the 
examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes. 

In the present case the veteran has not been entirely 
cooperative in providing stressor information to the RO.  A 
review of his VA examination reports and service personnel 
records revealed one alleged stressor.  Adequate attempts to 
verify this stressor have not been undertaken.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should forward the following 
allegation of an inservice stressor to be 
verified:

The veteran alleges that, during his 
service aboard USS Flint (AE 32), he 
witnessed a person named Garcia 
Hernandez killed when he fell from 
the flight deck and struck his head.  
Service department records indicate 
that the veteran served aboard USS 
Flint from January 1989 to January 
1991.  The alleged incident would 
have occurred during this time frame.  

This summary along with copies of the 
veteran's DD214 and his Service Personnel 
Records should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150.  They should be 
requested to verify the incident described 
above.
2.  The RO must then make a specific 
determination whether the appellant was 
exposed to a stressor or stressors in 
service, and, if the determination is in 
the affirmative, specify the stressor.  
The RO must also specifically render a 
finding as to whether the appellant ". . 
. engaged in combat with the enemy."  

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a specific stressor or that the 
veteran served in combat, the RO should 
arrange for a VA psychiatric examination 
to determine whether the veteran has PTSD 
based on such stressor(s).  If the 
examiner determines that the veteran has 
a psychiatric disorder other than PTSD, 
he/she should comment on the 
relationship, if any, between such 
disorder and service.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The veteran's claims folder must be made 
available to, and reviewed by, the 
examiner in conjunction with the 
examination. 

4.  The RO must ensure that all of the 
foregoing development is completed.  Then 
the RO should consider the issue of 
entitlement to service connection for 
PTSD on the merits.  

If the claim remains denied, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and given the opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration.  The veteran needs to 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


